
	

114 HRES 90 IH: Recognizing the importance of the United States International Boundary Water Commission (USIBWC) and its recent efforts to address trash, sediment, and water quality issues with their Mexican counterparts, Comisión Internacional de Límites y Aguas (CILA), through a proposed minute.
U.S. House of Representatives
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2015
			Mr. Vargas submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the importance of the United States International Boundary Water Commission (USIBWC)
			 and its recent efforts to address trash, sediment, and water quality
			 issues with their Mexican counterparts, Comisión Internacional de Límites
			 y Aguas (CILA), through a proposed minute.
	
	
 Whereas the United States International Boundary Water Commission (USIBWC) traces its roots to the 1848 Treaty of Guadalupe Hidalgo and was institutionalized through the Water Treaty of 1944;
 Whereas the USIBWC’s mission is to provide binational solutions to issues that arise during the application of United States-Mexico treaties regarding boundary demarcation, national ownership of waters, sanitation, water quality, and flood control in the border region;
 Whereas the USIBWC has authority provided by Article 3 of the 1944 Water Treaty to have “preferential attention to the solution of all border sanitation problems”;
 Whereas the USIBWC continues to work productively with their Mexican counterparts, the Comisión Internacional de Límites y Aguas (CILA);
 Whereas the USIBWC has the ability to implement the Water Treaty of 1944 through a minute to address current development on the border;
 Whereas stormwater flows continue to bring substantial amounts of sediment, trash, and other contaminants into the Tijuana Valley from sources in both the United States and Mexico causing water quality impairments, threatening life and property from flooding, degrading valuable riparian and estuarine habitats, and negatively impacting people on both sides of the international boundary;
 Whereas the San Diego field office of the USIBWC has been an active participant of the Tijuana River Valley Recovery Team which was formed in an effort to develop local solutions to sediment and trash depositions issues for the Tijuana River;
 Whereas sediment, trash, and other pollutants carried in stormwater runoff currently threaten the valley’s valuable ecological, recreational, and economic resources;
 Whereas, on June 19, 2012, the USIBWC convened a binational meeting among stakeholders to hear presentations regarding trash, sediment, and water quality issues;
 Whereas USIBWC Commissioner Edward Drusina and CILA Commissioner Roberto Fernando Salmón Castelo proposed developing a principal engineers joint report and subsequent minute to address trash, sediment, and water quality;
 Whereas both the United States and Mexico have developed a schematics for binational coordination, including a working group to analyze data and formulate recommendations;
 Whereas trash, sediment, and water quality solutions will be key to the sustainability of the Tijuana River, the Rio Grande, and Colorado River watersheds;
 Whereas support for the mission of the USIBWC is crucial to maintaining the valuable ecological, recreational, and economic resources along the United States border with Mexico;
 Whereas the USIBWC has jurisdiction over key watersheds along the border in California, Arizona, New Mexico, and Texas;
 Whereas the USIBWC works directly with local communities to conserve transboundary rivers in San Diego, California, Calexico, California, Nogales, Arizona, Douglas, Arizona, El Paso, Texas, and Laredo, Texas;
 Whereas the USIBWC is a key component of the United States strategy to partner with Mexico to provide a binational forum to administer the water-rights between the two nations;
 Whereas the United States and Mexico have the common goal of reducing pollutants at the source on both sides of the border; and
 Whereas the United States will continue to utilize existing mechanisms, such as the United States Environmental Protection Agency Border 2020 program, the Border Environmental Cooperation Commission and local public and private entities to address environmental concerns on the border: Now, therefore, be it
	
 That the House of Representatives— (1)expresses its support for the proposed minute to address trash, sediment, and water quality between the United States and Mexico’s respective sections of the International Boundary and Water Commission;
 (2)commends the USIBWC, the Tijuana River Valley Recovery Team, and local environmental organizations for their leadership in addressing these issues; and
 (3)reaffirms its commitment to continue its partnerships with Mexico on protecting the transnational watersheds.
			
